Filed 1/29/15 (unmodified opn. attached)
                                CERTIFIED FOR PUBLICATION


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 SECOND APPELLATE DISTRICT

                                           DIVISION FIVE



CRAIG SCHULTZ,                                       B255678

        Petitioner,                                  (W.C.A.B. No. ADJ582920)

        v.
                                                     ORDER MODIFYING OPINION
WORKERS' COMPENSATION                                [NO CHANGE IN JUDGMENT]
APPEALS BOARD and JOINT TEST
TACTICS AND TRAINING (JT3) et al.,

        Respondents.




        It is ordered that the opinion filed herein on January 6, 2015, be modified in the
following particulars:
        On page 10, the first full sentence of the first paragraph reads: “There is no
dispute in this case about the facts that pertain to the premises line rule.” The sentence
should be replaced with: “There is no dispute in this case about the facts that are material
to the premises line rule.”
        On page 14, the following paragraph should be inserted as the last paragraph of
the “Analysis” section:
        Finally, we reject JT3’s contention (citing Lantz v. Workers’ Comp. Appeals Bd.
(2014) 226 Cal.App.4th 298, 314) that the California Supreme Court decision in Santa
Rosa Junior College v. Workers’ Comp. Appeals Bd., supra, 40 Cal.3d 345, precludes
liberal construction of the Workers’ Compensation Law in regard to determining whether
the premises line rule applies. Not only did the court in Santa Rosa Junior College v.
Workers’ Comp. Appeals Bd. specifically state that the premises line rule was not
“invoked” by the facts of that case, in a lengthy footnote the court explained the benefits
of the premises line rule while citing numerous cases in which the premises line rule had
been “reaffirmed.” (Id. at p. 353 and fn. 11.) We are satisfied that our opinion is
consistent with our Supreme Court’s liberal construction of the application of the
premises line rule.
       There is no change in judgment. The petition for rehearing is denied.




________________________________________________________________________
       TURNER, P. J.                      MOSK, J.                     KRIEGLER, J.




                                             2
Filed 1/6/15 (unmodified version)
                                CERTIFIED FOR PUBLICATION


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    SECOND APPELLATE DISTRICT

                                           DIVISION FIVE



CRAIG SCHULTZ,                                       B255678

        Petitioner,                                  (W.C.A.B. No. ADJ582920)

        v.

WORKERS' COMPENSATION
APPEALS BOARD and JOINT TEST
TACTICS AND TRAINING (JT3) et al.,

        Respondents.




        PROCEEDINGS to review a decision of the Workers’ Compensation Appeals
Board. Annulled and remanded with directions.
        Asvar Law, Christopher A. Asvar, Jonathan J. Perez, for Petitioner.
        No appearance for Respondent Workers’ Compensation Appeals Board.
        England, Ponticello & St. Clair and Terry S. Wheaton for Respondent Joint Test
Tactics and Training (JT3) and The Hartford.
                                     __________________________
       Under the “going and coming rule” an award of workers’ compensation benefits is
generally not available for injuries suffered by an employee during a local commute to a
fixed place of business at fixed hours, because the injury does not occur during the
ordinary course of employment. However, the ordinary course of employment is deemed
to commence when an employee enters the employer’s premises (the premises line rule),
and at that point, the going and coming rule does not bar workers’ compensation liability.
We hold that the premises line rule applies to an employee injured in a single-car traffic
accident where (1) the employee was a civilian working on a secure United States Air
Force base not generally open to the public, (2) the employee entered the base in his
personal vehicle after passing a guard gate using a security pass issued by his employer
with the approval of the Air Force, (3) the employee had travelled one mile inside the
base when the accident occurred, and (4) the undisputed evidence established although
the employee worked out of a fixed location, the employer had multiple locations on the
Air Force base and the employee travelled sometimes in his own vehicle, as needed,
throughout the base to perform work assigned by his employer. We therefore annul the
decision of the Workers’ Compensation Appeals Board (WCAB) denying benefits under
the going and coming rule.


                               PROCEDURAL HISTORY


       Petitioner Craig Schultz filed an application for workers’ compensation benefits
after suffering injuries in a traffic accident while driving his personal vehicle on the
premises of Edwards Air Force Base (Edwards), where he worked for respondent Joint
Testing Tactics and Training (JT3). In his written brief before trial, Schultz argued that
the going and coming rule did not preclude workers’ compensation liability because use
of Schultz’s personal vehicle was (1) an express or implied condition of employment, and
(2) an accommodation to JT3, even if not a condition of employment.


                                              2
       JT3 filed an interim trial brief. JT3 argued the accident occurred before Schultz
had started work, and at a location inside Edwards but seven miles from the building
where Schultz was employed at Edwards. JT3 also attributed the accident to Schultz’s
diabetic condition. JT3 disputed that Schultz was injured during the course of
employment.
       On the final day of trial testimony, the Workers’ Compensation Judge (WCJ)
ordered the parties to file posttrial briefs by June 18, 2013. The case would be deemed
submitted after briefing was complete.
       JT3 filed its posttrial brief on June 17, 2013. JT3 argued the going and coming
rule precluded workers’ compensation benefits because Schultz’s injuries did not occur in
the course of employment. JT3 contended it did not agree to allow Schultz to use his
private vehicle for work, and the accident occurred during Schultz’s regular commute.
Schultz, as well as other JT3 employees, was not required to bring a personal vehicle to
work, and there were government cars available for use by JT3 employees at Edwards.
Schultz worked at a fixed location on the base, which is not where he was injured. In
addition, the injuries did not arise out of employment, but were caused by Schultz’s
“idiopathic” condition (diabetes).
       Schultz filed his posttrial brief on June 18, 2013. He argued that JT3 expressly
and impliedly required Schultz to make his personal vehicle available as an
accommodation to the employer, which negates application of the going and coming rule.
He further argued JT3 had not shown this accident was the result of an idiopathic
condition. Additionally, Schultz devoted seven pages of his posttrial brief to the
argument that the premises line rule applied in this case. He was on JT3’s premises at the
time of the injury, meaning as a matter of law the employment relationship had begun for
the day. Schultz noted that he was one mile onto the premises at Edwards when injured,
and he was only allowed on the base due to the security pass he received from JT3 in
connection with his employment.
       On September 30, 2013, the WCJ ruled in favor of Schultz. The WCJ rejected
JT3’s reliance on the going and coming rule and idiopathic injury. The WCJ credited

                                             3
evidence that Schultz at times used his vehicle for the benefit of the employer, which
precluded application of the going and coming rule. The WCJ did not address Schultz’s
premises line rule argument.
       JT3 sought reconsideration of the ruling of the WCJ. The WCJ filed a lengthy
written opinion recommending against reconsideration. The WCAB granted
reconsideration and reversed the decision of the WCJ, stating: “The problem with the
WCJ’s analysis is that it focuses on how the employer might possibly benefit by having
applicant bring his car to work instead of considering why applicant was in his car on
May 24, 2010, and what he was actually doing at the time he crashed.” According to the
WCAB’s analysis, the undisputed evidence showed that Schultz was driving his personal
car outside of work hours when he crashed during his morning commute to work. There
was no evidence that at the time of the injury Schultz was performing a service growing
out of and incidental to his employment, or that Schultz was required to bring his car to
work or that he was expected to run errands in it on a regular basis. Occasional use of an
employee’s car for work purposes does not render the employer liable for any injury the
employee incurs in the course of commuting to work. Rejecting the factual findings of
the WCJ, the WCAB concluded JT3 had vehicles that were almost always available for
use, and work could be postponed if no vehicle was available. The injury here occurred
outside of work hours and not while Schultz was on a special mission or errand for JT3.
The WCAB ordered entry of new findings of denial of workers’ compensation benefits.
The WCAB opinion did not mention Schultz’s premises line rule argument.
       Schultz petitioned for writ of review in this court, arguing that he was in the
course of employment at the time of the accident and the going and coming rule did not
bar liability because (1) he used his personal vehicle at various times to accommodate
JT3, acting with JT3’s express or implied agreement, and (2) once he entered the secure
area of Edwards, he had arrived at work under the premises line rule. We granted
Schultz’s petition for writ review. We agree that the undisputed facts demonstrate that
the premises line rule, rather than the going and coming rule, applies to the facts of this



                                              4
case. We therefore annul the decision of the WCAB that Schultz did not establish an
exception to the going and coming rule.


      TESTIMONY BEFORE THE WORKERS’ COMPENSATION JUDGE


Schultz’s Accident


      Schultz was employed as a drafter by JT3, working out of Building No. 1440 at
Edwards. On May 24, 2012, Schultz drove his personal vehicle onto Edwards, passing
the guard gate using the security pass provided by JT3. Schultz was about one mile past
the gate when he experienced pain and pulled over. His foot hit the gas pedal instead of
the brake pedal. His car went into a ditch and flipped over. He was hospitalized with
severe injuries. The accident scene was located about three to five miles from Schultz’s
work destination at Building No. 1440.


JT3’s Presence at Edwards


      The witnesses at trial provided generally consistent accounts of JT3’s operation at
Edwards. Frederick Idemoto, who worked with Schultz as a drafter at JT3, testified that
there were “probably 200 people in the company.” Idemoto, like Schultz, worked out of
Building No. 1440. Edwards consisted of the north, the south, and the main bases. The
workers “are not all located in one building. They are spread all over the base.” “[O]nce
in a while the draftsman would go out and do a field survey.” There were “a variety of
buildings on the base where [Idemoto] would go to examine the site for purposes of
documenting.” There were occasions when the drafters would accompany an engineer to
a location when an engineer wanted to document a portion of the site. Idemoto testified
to working at various locations at Edwards, including South Base, the West Gate, and the
East Range.



                                            5
       Schultz testified that JT3 has clients at Edwards, including the Air Force and
government personnel on the base. Schultz personally interfaced with clients. Part of his
job was to document building sites, elevations, and equipment installations at different
areas around the base. Schultz kept a detailed log book of his travel for tax purposes,
because he was not reimbursed for use of his personal vehicle. He would go off site from
his building to another location at Edwards “once or twice a month.” Two or three time a
week Schultz would go off site to attend lunch meetings at a cantina in Rosamond. He
prepared a map, on 20 separate pages, showing his job sites on the base. According to
Schultz’s log book and his testimony, which the WCJ found credible, while Schultz was
working for JT3 he used his personal car for five visits to the East Range, seven trips to
the West Gate, three drives to the Test Pilot School, five trips to the North Building, and
three to South Base. There were other occasions when Schultz did work at these
locations but did not use his own vehicle for transportation.
       Michael Johnson worked as an engineer for JT3. He worked with Schultz in
Building No. 1440, but also did work at the Precision Impact Bombing Range, at South
Base at the Birk Flight Test Facility, and at the Test Pilot School. He went with Schultz,
in Schultz’s personal car and with his supervisor’s approval, to the Birk Flight Test
Facility. Johnson made site visits in the course of his employment, and on occasion
needed a drafter depending on the assignment. Lunches were sometimes held on base at
the Officers’ Club, where informal discussions took place involving work and other
matters such as sports. He does not recall if the drafters were at the lunches. While
working for JT3 there were seven field engineers and nine technicians in his department.
Government owned vehicles were available for use by JT3’s employees.
       Paul David Johnston, Schultz’s supervisor, testified that Schultz worked in
Building No. 1440, but from time-to-time drafters were asked to go “off-site” to perform
their work, meaning they would work within Edwards but outside of Building No. 1440.
Drafters sometimes went with the engineers off-site to clarify details on projects.
Government vehicles were available to get to the off-site locations. Weekly off-site



                                             6
lunches at the Officers’ Club were held, which drafters sometimes attended. Everything
was discussed at the lunches, including movies and other things.


Additional Trial Testimony


       A large portion of the trial testimony centered on Schultz’s use of his personal
vehicle while working at Edwards for JT3. JT3 took the position that it never required
Schultz to bring his personal vehicle to work, there were government vehicles available if
needed, and use of a personal vehicle was not approved. Schultz, on the other hand,
testified to his use of his personal vehicle, with the knowledge of JT3, when visiting sites
throughout Edwards.
       All of the witnesses, including Schultz, agreed that employees were not told they
were required to bring a personal vehicle to work. Schultz presented evidence that
priority for use of government vehicles went to engineers and technicians before drafters.
Schultz supported his claim that he used his personal vehicle on multiple occasions by
producing a detailed log book going back to 2008 in which he documented his trips to
sites at Edwards, generally once or twice a month. Schultz testified to the specific dates
he used his personal vehicle to travel throughout Edwards to perform his job.
       Idemoto testified that drafters would do work as requested by engineers and also
complete other graphics work. He confirmed that vehicles were assigned to engineers
and technicians, but not to drafters, and on some days no cars were available for drafters
to use. He and Schultz were the only two employees of JT3 he knew to use their personal
vehicles on base.
       Johnson also confirmed there were government vehicles for use although they
were not always available. Schultz drove Johnson using Schultz’s personal vehicle three
or four times to obtain therapy for his shoulder. This was done with the approval of a
supervisor.
       Johnston testified that permission was required to use a personal vehicle for JT3
work, and Johnston did not recall permission being given, because it would have been a

                                             7
violation of policy. He did not recall Schultz asking for permission to use his car.
Johnston never requested workers to bring their own vehicle to use at work. Personal
vehicles were used for Friday off-site lunches, which sometimes included discussions
about work.


                                       DISCUSSION


       In his petition for writ of review, Schultz argued, inter alia, that he is entitled to
workers’ compensation benefits because his injury occurred on JT3’s premises and thus
he was injured in the course of his employment. Schultz asserted it is undisputed that
JT3 has multiple locations within Edwards and employs more than 200 people in multiple
buildings across the base. JT3 has multiple clients, both civilian and military, situated
throughout Edwards. JT3 employees eat and have meetings on the base, and obtain
supplies from a store at Edwards. Edwards is a restricted location that can only be
entered with security clearance issued by an employer or the United States government.
According to Schultz, the entire base is JT3’s premises. The accident happened one mile
inside the North Gate, meaning it occurred on JT3’s premises, and not while Schultz was
commuting to its premises. The going and coming rule does not apply under these
circumstances.
       JT3 filed an answer to Schultz’s petition for writ of review. JT3 argued that
Schultz had not raised the premises line rule before the WCJ and had not filed an
opposition to reconsideration, thereby waiving the issue. According to JT3, Schultz
“never raised the issue of employer premises at the trial level.” On the merits of the
premises line argument, JT3 limited its discussion to one sentence, stating that Schultz
“did not demonstrate facts at trial that he was at his workplace when he entered the North
Gate of Edwards Air Force Base.”
       In his reply brief, Schultz disputes JT3’s contention that the issue of the premises
line rule was never raised in the trial court. Schultz points to the seven pages of argument



                                               8
in his posttrial brief specifically relying on the premises line rule to demonstrate the issue
was raised before the WCJ.


Forfeiture


       JT3 is correct that issues not raised in the trial court are generally forfeited for
purposes of appeal. “Issues presented on appeal must actually be litigated in the trial
court—not simply mentioned in passing.” (Natkin v. California Unemployment Ins.
Appeals Bd. (2013) 219 Cal.App.4th 997, 1011; see People v. Valdez (2012) 55 Cal.4th
82, 142 [objections not raised in the trial court will not be addressed on appeal].)
However, the rule has no application in this case.
       Schultz clearly identified the premises line issue in his posttrial brief as a basis for
liability. Issues raised in posttrial briefs are preserved for review on appeal. (American
Modern Home Ins. Co. v. Fahmian (2011) 194 Cal.App.4th 162, 170, citing
Amerigraphics, Inc. v. Mercury Casualty Co. (2010) 182 Cal.App.4th 1538, 1557, and
All–West Design, Inc. v. Boozer (1986) 183 Cal.App.3d 1212, 1220.)
       JT3’s also contends that Schultz waived his premises line rule contention by
failing to file an opposition to reconsideration, citing to language in Labor Code section
5904. This is incorrect. Under Labor Code section 5904, “The petitioner for
reconsideration shall be deemed to have finally waived all objections, irregularities, and
illegalities concerning the matter upon which the reconsideration is sought other than
those set forth in the petition for reconsideration.” The petitioner for reconsideration in
this case was JT3, not Schultz, and the waiver rule of Labor Code section 5904 does not
under the plain language of the statute apply to Schultz’s failure to file an opposition.
The issue has not been forfeited by Schultz.




                                               9
Standard of Review


       Liability exists “against an employer for any injury sustained by his or her
employees arising out of and in the course of the employment” without regard to
negligence. (Lab. Code, § 3600, subd. (a).) “Where, as here, there is no real dispute as to
the facts, the question of whether an injury was suffered in the course of employment is
one of law and a purported finding of fact on that question is not binding on an appellate
court.” (Reinert v. Industrial Acc. Commission (1956) 46 Cal.2d 349, 358; accord Santa
Rosa Junior College v. Workers’ Comp. Appeals Bd. (1985) 40 Cal.3d 345, 351; see
Department of Rehabilitation v. Workers’ Comp. Appeals Bd. (2003) 30 Cal.4th 1281,
1298 [de novo review applies to legal conclusions of the WCAB].) There is no dispute in
this case about the facts that pertain to the premises line rule. The Workers’
Compensation Law is liberally construed, and “[a]ny doubts as to the [going and coming]
rules application are to be resolved in favor of coverage.” (Price v. Workers’ Comp.
Appeals Bd. (1984) 37 Cal.3d 559, 565; Lab. Code, §3202 [The provisions of the act
“shall be liberally construed by the courts with the purpose of extending their benefits for
the protection of persons injured in the course of their employment”].)


The Going and Coming Rule and the Premises Line Rule


       The California Supreme Court “adopted the ‘going and coming rule’ as an aid in
determining whether an injury occurred in the course of the employment.” (Santa Rosa
Junior College v. Workers’ Comp. Appeals Bd., supra, 40 Cal.3d at p. 348.) “The going
and coming rule precludes compensation for injury suffered during the course of a local
commute to a fixed place of business at fixed hours in the absence of exceptional
circumstances. (Hinojosa v. Workmen's Comp. Appeals Bd. (1972) 8 Cal.3d 150, 157.)”
(General Ins. Co. v. Workers’ Comp. Appeals Bd. (1976) 16 Cal.3d 595, 598.) “For
purpose of the rule, the employment relationship does not begin until an employee enters
the employer’s premises. Prior to entry, the going and coming rule ordinarily precludes

                                             10
recovery; after entry, injury is generally presumed compensable as arising in the course
of employment. (Pacific Indem. Co. v. Industrial Acc. Com. (1946) 28 Cal.2d 329, 336;
Cal. Cas. Ind. Exch. v. Ind. Acc. Com. (1943) 21 Cal.2d 751, 755; 1 Larson, Workmen’s
Compensation Law (1972) §§ 15.00-15.11, pp. 4-2-4-4.) The employer’s premises
include his parking lot as well as plant or office, and once the employee has reached the
premises, employment is not interrupted by crossing public property while travelling
from one part of the premises to another. (Lewis v. Workers’ Comp. Appeals Bd. (1975)
15 Cal.3d 559, 563.)” (General Ins. Co. v. Workers’ Comp. Appeals Bd., supra, 16
Cal.3d at pp. 598-599.)
       Our Supreme Court has held that an employee arrives at work when she parks in a
parking lot provided by the employer that is located blocks away from where the actual
work is performed. An injury suffered while traversing a public street on the way to
work from that parking lot is during the course of employment. (Lewis v. Workers’
Comp. Appeals Bd., supra, 15 Cal.3d at p. 561.) “‘“[E]mployment” has been held to
include “not only the doing of the work, but a reasonable margin of time and space
necessary to be used in passing to and from the place where the work is to be done.”
[Citations.]’ [Citation.]” (Parks v. Workers’ Comp. Appeals Bd. (1983) 33 Cal.3d 585,
590.) That an injury occurs before work hours begin does not preclude workers’
compensation liability. (Price v. Workers’ Comp. Appeals Bd., supra, 37 Cal.3d 37
Cal.3d at p. 566 [recovery not barred where injury was suffered after employee arrived at
work but before doors to workplace were unlocked].)
       In several cases, our Supreme Court has rejected application of the going and
coming rule when an employee is injured while driving a vehicle into the employer’s
premises. (Greydanus v. Industrial Acc. Com. (1965) 63 Cal.2d 490, 492-493
(Greydanus); Pacific Indem. Co. v. Industrial Acc. Com., supra, 28 Cal.2d at pp. 335-
336.) These cases recognize that where an employee is required to access the employer’s
property by a specific means, an injury occurring during the course of entry into the
property, even if on a public highway, is considered to have occurred in the course of
employment under the premises line rule. (Greydanus, supra, at pp. 492-493.)

                                            11
       “The liability of an employer for injuries sustained by his employees on the
employment premises is exceedingly broad. Extending his liability to the total premises
is somewhat arbitrary but as a practical measure is well established.” (North American
Rockwell Corp. v. Workmen’s Comp. App. Bd. (1970) 9 Cal.App.3d 154, 159.)


Analysis


       Although Schultz was assigned to a particular building on Edwards, it is
undisputed that he and other employees of JT3 performed work at multiple locations at
the base at various times. Edwards is a secure location, and JT3 controlled Schultz’s
access to the base, which he could only enter with a security pass issued by JT3 and
approved by the Air Force. Because JT3 controlled Schultz’s access to Edwards, and
Schultz worked throughout the base on assignments, he was on the premises of his
employer once Schultz entered Edwards, and his injury therefore occurred during the
course of that employment for purposes of the workers’ compensation law.
       Our determination that Schultz is entitled to workers’ compensation benefits is
guided by three factors: (1) the required liberal construction of the workers’
compensation law; (2) the narrow construction given application of the going and coming
rule; and (3) the reasoning of our unanimous Supreme Court in Smith v. Industrial Acc.
Com. (1941) 18 Cal.2d 843 (Smith).
       Smith, supra, 18 Cal.2d at p. 845, involved an employee of an exposition held in
1940 at Treasure Island in San Francisco Bay. The employee travelled to and from
Treasure Island by ferry from San Francisco. The roads on Treasure Island were under
the control of the exposition, and were used to accommodate the public attending the
exposition, employees of the exposition, and persons working at concessions at the event.
At the end of the work day employees would check out at the administration office. The
ferry terminal was located more than one-half mile from the administration office. The
exposition provided trucks to transport its workers to various parts of the island to
perform their assignments during the work day, but these trucks were not supplied to

                                             12
transport workers from the administration building to the ferry terminal after work. The
injured employee checked out at the administration office and started to walk toward the
ferry terminal, but he took advantage of a passing work truck and jumped on the back
along with the work crew. The employee was injured when he jumped from the moving
truck while it was in motion. (Id. at pp. 845-846.) The Industrial Accident Commission
denied benefits on the ground the injury did not arise out of nor occur in the course of the
employment, applying the going and coming rule to prevent an award of compensation.
The Supreme Court reversed. (Id. at p. 846.)
       The Smith court acknowledged that the exposition did not furnish transportation to
the ferry as a part of the contract of employment, but identified two factors that justified
compensation—it was the custom of the employees to ride in the trucks to the terminal
after checking out, and the Treasure Island roads traveled were all a part of the
employer’s premises. (Smith, supra, 18 Cal.2d at p. 847.) These two factors established
that the accident occurred on the employer's premises and during the course of
employment. (Id. at pp. 847-848.)
       “In the instant case the entire island and system of roads thereon were under the
control of the employer and used by it in the conduct of the exposition. Petitioner’s
duties took him to various parts of the island as the assignments of work demanded. He
was injured while leaving the island and had not loitered thereon after having checked out
at the administration office. He was leaving the premises by the most direct route and via
the roads, the only means provided for egress therefrom. Under these circumstances we
believe that petitioner was on his employer’s premises and leaving by the means provided
therefor when the injury was sustained, and that it may be said that it was contemplated
by the employer that he would still be in its employment until he embarked on the ferry
boat to leave the island, the employer’s premises, which he did by the only and most
reasonable route available.” (Smith, supra, 18 Cal.2d at p. 848.)
       The fact that the roads on the island were used by the public attending the
exposition and employees of concessions, as well as employees of the exposition, did not
preclude liability. “[T]he employment necessarily contemplated that the employees must

                                             13
leave the island to return home, that the roads were under the control of the employer,
and that therefore, their employment necessarily required that they use the roads on the
island; no other means were available. Traveling over those roads to reach the public
transportation facilities for leaving the island together with the dangers attendant
therewith was therefore incident to the employment. The island was and the roads thereon
were controlled by the employer, and the court may take judicial notice that the only
members of the public that could also use the roads were those willing and able to pay the
admission charge made by the employer for entry on the island and to visit the exposition
there conducted, or those given permission so to enter by the employer. Merely because
the public by permission used the roads did not make them public highways.” (Smith,
supra, 18 Cal.2d at pp. 849-850.)
       If anything, the instant case is more compelling than Smith on the issue of defining
the premises of JT3 as Schultz’s employer. Unlike the roads on Treasure Island in Smith,
to which the public had access, it is undisputed that Edwards is a secure military facility
which the public could not normally enter. Schultz’s access to Edwards was controlled
by JT3. It was the security pass issued by JT3 as part of Schultz’s employment that
provided the means for Schultz’s entry to Edwards. Schultz and other JT3 employees
worked in various parts of the base as required by his job, suggesting the entire base be
considered Schultz’s place of employment. (See Smith, supra, 18 Cal.2d at p. 848.)
Although Schultz was not required to bring his personal vehicle to work, he was required
to traverse a secure area of Edwards to reach Building No. 1440, and his employment
necessarily contemplated that he use the roads on Edwards, as no other means of reaching
his main work location are suggested by the record. (See Ibid; Greydanus, supra, 63
Cal.2d at pp. 492-493 [liability imposed where worker was required to turn left off of
public highway to access employer’s premises].) That Schultz was driving his personal
vehicle at the time of the accident is of no moment in the analysis of the application of
the premises line rule, because regardless of his means of travel to Building No. 1440,
Schultz would have been on the secure premises of Edwards owing only to his status as a
JT3 employee. For purposes of the premises line rule, it does not matter whether Schultz

                                             14
was permitted to use his own car to perform work, as he contended, or if that was not
permitted as maintained by JT3, as the record clearly shows that Schultz was required to
work throughout Edwards at times and his work was not confined merely to Building No.
1440. Schultz was on JT3’s premises for purposes of employment when injured.


                                        DISPOSITION


      The decision of the WCAB is annulled and the matter is remanded for further
proceedings consistent with this opinion.




             KRIEGLER, J.


We concur:




             TURNER, P. J.




             MOSK, J.




                                            15